DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the shoulder" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-17 are rejected as being dependent on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (20090101345 – “Moffitt”) in view of Derkacz et al. (WO 2015192226 – “Derkacz”).
Moffitt discloses a method for securing a downhole assembly to a casing string 15 disposed within a wellbore (figs.3A-3B), the method comprising:
Re claim 1:
moving, in a first direction (downhole direction), at least a portion 45 of the downhole assembly within a passageway of a landing nipple 21 that forms a portion of the casing string 15 (see pghs. 33, 38, claim 1, figs. 3A-3B). Claim 1 differs from Moffitt in that a method comprises the steps of: exchanging a wireless signal between a first communication device that is coupled to a downhole assembly and a second communication device that forms a portion of a nipple (hereinafter 'Difference 1-1'); and preventing further movement of the downhole assembly, relative to the nipple, in a first direction in response to the exchange of the wireless signal and when the first communication device is spaced from the second communication device in the first direction (hereinafter 'Difference 1-2'). However, Difference 1-1 is merely a matter of  considering that the drill lock tool 45 will land on a no-go shoulder in profile nipple 21, stopping all downward movement of an inner string 15 (see pgh. 38, figs. 3A-3B) and Derkacz considering that an end 33-3 of a probe 33-1 extends out of a bore of sub 12-1 into a bore of tool 30 which has a form of a sub 12-2 that makes up a part of drill string 12, and this arrangement closely aligns data communication interfaces 28, 32 (see pgh. 45, fig. 3A). Moffitt and Derkacz are concerned with mutually related technical fields. Thus, it would have been obvious to a person skilled in the art to apply the feature of Derkacz to the method of Moffitt for more economical and more efficient downhole operation (Derkacz, pgh. 6:8-10).
Re claim 2, characterized in that the downhole assembly comprises a liner hanger that is coupled to a running tool, and the liner hanger comprises the first communication device, would be easily conceived from the combined disclosures of Moffitt considering a liner hanger 29 that is coupled to a running tool 27 (see pgh. 34:1-8, fig. 3A) and Derkacz considering that a communication interface 28 is combined in a separate tool 33 (see pgh. 42, fig. 3A). Accordingly, claim 2 would have been obvious over Moffitt in view of Derkacz.
Re claim 3, characterized in that the downhole assembly comprises a liner hanger that is coupled to a running tool, and the running tool comprises the first 
Re claim 4, Mottiff further discloses preventing further movement of the downhole assembly, relative to the nipple, in the first direction comprises: extending, in a radially outward direction from the downhole assembly 45, a radially extendable arm 47 that increases an outer diameter of the downhole assembly (when the arm 47 extended to the recess 51); and resting the radially extendable arm 45 on a shoulder that defines a recess 51 within the landing nipple 21 to prevent further movement of the downhole assembly, relative to the landing nipple, in the first direction (see pgh. 38). Accordingly, claim 4 would have been obvious over Moffitt in view of Derkacz. 
Re claim 5, Moffitt further discloses a liner string (see fig. 3B) comprises a first casing 43 coupled to a profile nipple (top of nipple 21) and a second casing 57 coupled to the profile nipple (bottom of nipple 21), wherein the profile nipple 21 is positioned between the first casing and the second casing, wherein the first casing defines a first inner diameter and the second casing string defines a second inner diameter, and an annular recess 51 within the profile nipple 22 defines an inner diameter that is greater than each of the first inner diameter and the second inner diameter (see fig. 3B). Accordingly, claim 5 would have been obvious over Moffitt in view of Derkacz. 
Re claim 6, Moffitt further discloses preventing further movement of the downhole assembly, relative to the nipple, in the first direction comprises: extending, from a 
Re claim 7, Moffitt further discloses the radially extendable arm 47 is selected from the group consisting of one or more slips, one or more C-rings, one or more dogs (see pgh. 56:6-7), and one or more balls. Accordingly, claim 7 would have been obvious over Moffitt in view of Derkacz. 
Re claim 8 Moffitt further discloses the portion of the downhole assembly is selected from the group consisting of a liner hanger 29 (see pgh. 34:7), a packer 55 (see pgh. 38:19-20). Accordingly, claim 8 would have been obvious over Moffitt in view of Derkacz. 
Re claim 9, Moffitt further discloses a first casing (casing 15 above the nipple 21) coupled to the landing nipple 21 and a second casing (casing below the nipple 21) coupled to the landing nipple 21, wherein the landing nipple is positioned between the first casing and the second casing, wherein the first casing defines a first inner diameter and the second casing defines a second inner diameter, wherein when the radially extendable arm 47 is in the retracted position, the inner diameter (see 51) of the nipple is less than or equal to each of the first inner diameter and the second inner diameter (see fig. 3). Accordingly, claim 9 would have been obvious over Moffitt in view of Derkacz. 

Re claim 11, Moffitt further discloses a first control line 43 (drill pipe liner/string 43) terminating in a first connection (top of drill lock tool 45); wherein the landing nipple 21 (see fig. 3B) comprises a second control line (casing liner 15) terminating in a second connection (top of nipple 21); and wherein resting the radially extendable arm 47 on the shoulder (at 51) couples (via 47) the first connection with the second connection to operably couple the first control line with the second control line (see pgh. 38). Accordingly, claim 11 would have been obvious over Moffitt in view of Derkacz. 
Moffitt discloses a landing system, comprising:
Re claim 12:
a tubular landing nipple 21 forming a longitudinally extending, annular recess 51 within an interior wall of the landing nipple (see fig. 3B, pghs. 33, 38). Claim 12 differs from Moffitt in that a landing system comprises: a first wireless communication device having a first transmission range positioned within a wall of a landing nipple; a second wireless communication device having a second transmission range that is configured to overlap the first transmission range, wherein the second wireless communication device is coupled to the downhole assembly (hereinafter 'Difference 12-1'); and a downhole assembly comprising a radially expendable arm, wherein the radially extendable arm is configured to extend within the recess of the landing nipple in 
Re claim 13, Moffitt further discloses the recess 51 (see fig. 3B) is at least partially defined by a shoulder formed within the wall; and the radially extendable arm 47 rests on the shoulder formed within the wall to prevent movement of the downhole assembly relative to the nipple (see pgh. 3B). Accordingly, claim 13 would have been obvious over Moffitt in view of Derkacz.

Re claim 15, characterized in that the downhole assembly is a liner hanger that is coupled to a running tool; and either the liner hanger or the running tool comprises the second wireless communication device, would be conceived from the combined disclosures of Moffitt considering a liner hanger 29 (see pgh. 34:7-8, fig.3A) that is coupled to a running tool 27 (see pgh. 34:4-6) and Derkacz considering that a communication interface 28 is combined in a separate tool 33 (see pgh. 42 and fig.3A). Accordingly, claim 15 would have been obvious over Moffitt in view of Derkacz.
Re claim 16, Moffitt further discloses the tubular landing nipple 21 (see fig. 3B) further comprises a first control line connection (top of the nipple 21) from which a first control line (casing liner 15) extends; and wherein the downhole assembly further comprises to a second control line connection (top of drill lock tool 45) from which a second control (drill pipe liner/string 43) line extends; wherein, when the radially extendable arm 47 rests on the shoulder (at 51), the first control line connection couples (via the arm 47) with the second control line connection to operably couple the first control line with the second control line (see pgh. 38). Accordingly, claim 16 would have been obvious over Moffitt in view of Derkacz. 
Re claim 17, characterized in that each of the first and second communication devices is an inductive coupler, would be conceived from the disclosure of Derkacz considering that data communication interfaces (28, 32) comprise an inductive loop (see 
Moffitt discloses a system comprising:
Re claim 18:
a tubular landing nipple 21 (see fig. 3, pghs. 33, 38) comprising: 
a radially extendable arm 47 that is extendable in an inwardly radial direction (see pgh. 38). Claim 18 differs from Moffitt in that a landing system comprises: a tubular landing nipple comprising a first wireless communication device having a first transmission range and a second wireless communication device having a second transmission range that is configured to overlap the first transmission range, wherein the second wireless communication device is coupled to the downhole assembly (hereinafter 'Difference 18-1'); and a downhole assembly comprising a radially extending surface configured to rest on the extended arm of the landing nipple, wherein the radially extendable arm is configured to  extend in response to the overlapping of first transmission range and the second  transmission range and when the radially extending surface rests on the radially extendable arm, the first communication device is axially spaced from the second communication device (hereinafter 'Difference 18-2'). However, Difference 18-1 is merely a matter of design option from the disclosure of Derkacz considering that coupled to a controller 24 is a data interface 28 designed to provide communication between the controller 24 and another downhole tool, and another adjacent tool 30 having a data communication interface 32 connected to it (see pgh. 38 and figs. 2, 3A). Also, Difference 18-2 would be conceived  from the combined disclosures of Moffitt considering the arm 47 that is adapted to engage the annular 
Re claim 19, Moffitt further discloses the tubular landing nipple 21 (see fig. 3B) further comprises a first control line connection (top of the nipple 21) from which a first control line (casing liner 15) extends; and wherein the downhole assembly further comprises to a second control line connection (top of drill lock tool 45) from which a second control (drill pipe liner/string 43) line extends; wherein, when the radially extendable arm 47 rests on the shoulder (at 51), the first control line connection couples (via the arm 47) with the second control line connection to operably couple the first control line with the second control line (see pgh. 38). Accordingly, claim 19 would have been obvious over Moffitt in view of Derkacz. 
Re claim 20, characterized in that each of the first and second communication devices is an inductive coupler, would be easily conceived from the disclosure of Derkacz considering that data communication interfaces (28, 32) comprise an inductive loop (see pgh. 38 and fig. 3A). Accordingly, claim 20 would have been obvious over Moffitt in view of Derkacz. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.